Citation Nr: 1510602	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-31 101	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated 70 percent disabling.  

2.  Entitlement to an increased rating for bilateral hearing loss, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  This matter came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which confirmed and continued a 30 percent rating for PTSD and a noncompensable rating for bilateral hearing loss.  

Subsequently, a July 2010 rating decision granted an increase from 30 percent to 50 percent for PTSD and an increase for bilateral hearing loss from a noncompensable level to 10 percent, all effective February 5, 2009 (date of claim).  

In the Veteran's VA Form 9, Appeal to the Board, in July 2010 he requested a Board hearing at the RO (commonly called a travel Board hearing).  However, in VA Form 21-4138, Statement in Support of Claim, in September 2010 he withdrew his request for a travel Board hearing and requested a videoconference hearing with the Board.  In October 2010 he requested a hearing before a Decision Review Officer (DRO) at the RO.  A DRO hearing was conducted in November 2010, and a transcript thereof is on file.  

A January 2011 rating decision granted an increased rating for the service-connected PTSD to 70 percent, effective February 5, 2009.  

Since the appellant did not withdraw the increased rating claims after the grants of higher evaluations, the case is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011). 

A March 2011 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and entitlement to Dependents' Educational Assistance, under 38 U.S.C. Chapter 35, all from February 5, 2009.  

The appeal is REMANDED and VA will notify the appellant if further action is required.

REMAND

In VA Form 21-4138, Statement in Support of Claim, in March 2011 the Veteran stated his belief that in evaluating his service-connected PTSD the RO had not considered his symptoms of depression which were associated with his PTSD.  

The Veteran's last formal examination for evaluating his service-connected PTSD was in January 2011.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he had been unemployed since December 2001 due to depression.  Also, on file is a report of his Social Security Administration (SSA) earnings from 1965 through 2008.  It is unclear from the record whether the Veteran is receiving SSA benefits and, if so, whether it is due to disability.  This must be clarified and if he is in receipt of SSA benefits due to disability, the relevant SSA records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In correspondence in January 2012 the Veteran stated his belief that the December 2011 VA examination for evaluating his service-connected bilateral hearing loss and the results of private audiologist testing in May 2008 yielded results which were not consistent with other VA audiological testing.  

VA outpatient treatment (VAOPT) records of 2009 and 2010 are on file and, so, it appears that the Veteran's statement is in reference to VA audiologic testing which appears to have been conducted in 2009 and 2010 when it was determined that the Veteran needed hearing aids.  These records also show that he was evaluated in June 2008 but no VAOPT records of 2008 are on file.   

Accordingly, the results of VAOPT audiological testing from 2008 through 2010 should be obtained and associated with the claims files.  

In the February 2015 Written Brief Presentation, the Veteran's service representative asserted that the VA rating examinations in this case for both disabilities at issue  were "stale" and that more up-to-date VA rating examinations were in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide information as to whether he is in receipt of any SSA benefits and, if so, whether such benefits are based upon disability, as opposed to age.  

If he states that he is in receipt of SSA benefits due to disability, contact SSA and request copies of all disability determinations pertinent to the Veteran, together with copies of medical records reviewed in connection with any such claims.  

2.  Take the appropriate steps to obtain the numerical results of all VA audiometric OPT testing since 2008.  If obtained, these should be associated with the claims files.  

3.  The Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his service-connected PTSD.  

The report of examination should contain a detailed account of all manifestations of the disability found to be present.  The examiner should also comment on the extent to which the service-connected disability impairs the Veteran's occupational and social functioning.  The examiner is requested to assign a numerical code for the Global Assessment of Functioning (GAF).  

The claims folder should be made available to the examiner for review before the examination, if needed.  All necessary tests and studies should be conducted in order to identify and describe the symptomatology attributable.  

4.  The Veteran should be afforded a comprehensive VA audiometric examination for rating purposes.  

With respect to the audiometric examination, that testing must be conducted without the use of hearing aids.  

The report of the examination should include a description of the effect of the hearing loss on the Veteran's occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing without good cause to report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the record must document whether the notification letter was returned as undeliverable.

6.  Thereafter, readjudicate the claims.  If either of the benefits sought on appeal remain denied, the appellant and his representative, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

